NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BAYER SCHERING PHARMA AG AND BAYER
HEALTHCARE PHARMACEUTICALS, INC.,
Plozin,tiffs-Appellants,
V.
LUPIN, LTD AND LUPIN PHARMACEUTICALS,
INC.,
Defendants-Appellees.
BAYER SCHERING PHARMA AG and BAYER
HEALTHCARE PHARMACEUTICALS, INC.,
Plaint£ffs-Appellants,
V.
SANDOZ, INC.,
Defendant-Appellee,
AND
WATSON PHARMACEUTICALS, INC. AND
WATSON LABORATORIES, INC.,
Defendants-Appellees.
2011-1143, -1228

BAYER SCHERING PHARMA V- LU`PIN LTD 2
Appeals from the United States District Court for the
S0uthern District of NeW York in case nos. 10-CV-5423
and 08-CV-3710, Judge Paul G. Gardephe.
ON MOTION
Before NEWMAN, Circuit Judge.
0 R D E R '
The Pharrnaceutica1 Research and Manufacturers of
America move for leave to file a brief amicus curiae in
support of the plaintiffs-appe11ants.
Upon consideration thereof
IT ls OR:oERED THAT:
The motion is granted __
FOR THE CoURT
 3  mm /s/ Jan Ho1'bal§;
CC‘
Date J an Horba1y
C1erk
Peter V. Bensinger, Jr., Esq. ¢_S_ c0UR¥:Hl;§,ppEAL5 pak
R0be,,t F_ G,~e@n, ESq_ THE FEr)ERAL macon
Joseph A. Hynds, Esq. JUN
Mark T. Jansen, Esq. 3 0 2011
Christophe1' N. Sipes, Esq. mw H0RBAL¥
s2O CLEHi